510 U.S. 938
McFarlandv.Collins, Director, Texas Department of Criminal Justice, Institutional Division.
No. A-375 (93-6497).
Supreme Court of United States.
October 27, 1993.

1
Appeal from the C. A. 5th Cir.


2
Application for stay of execution of sentence of death, presented to JUSTICE SCALIA, and by him referred to the Court, granted pending the disposition by this Court of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court.